Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                            January 4, 2022


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
  In the Matter of the Detention of:                                  No. 55225-6-II
  M.H.,

  STATE OF WASHINGTON,

                          Respondent,

  v.                                                            UNPUBLISHED OPINION

  M.H.,

                          Appellant



        PRICE, J. — M.H. appeals the superior court’s rulings in a 180-day involuntary commitment

proceeding. M.H. argues that the superior court erred by (1) ruling that he had committed an act

constituting a felony because there was not fair notice that assault against an off-duty police officer

could constitute third degree assault, and (2) ordering a new trial on the sole issue of whether M.H.

had felony charges dismissed based on a finding of incompetence. We affirm.

                                               FACTS

        On July 8, 2020, the State filed a petition for 180 days of involuntary commitment alleging

that M.H. had been found incompetent resulting in dismissal of criminal charges, committed acts

constituting a felony, and presents a substantial likelihood of repeating similar acts.

        Sergeant Steven Timmons of the Aberdeen Police Department testified at the commitment

hearing. Sergeant Timmons testified that on April 25, 2019, he was off-duty, working security for
No. 55225-6-II


the Grays Harbor Community Hospital. When working at the hospital, off-duty officers wear their

police uniform and maintain official police powers. The officers also obtain prior authorization

from the police chief before working hospital security. Officers are authorized to take law

enforcement action, including making arrests, if necessary.

       While working at the hospital on April 25, Sergeant Timmons had an altercation with M.H.

M.H. was at the nurse’s station in the emergency room and asked for a drink. The nurse said she

would get it and asked M.H. to return to his room. M.H. began cursing at Sergeant Timmons who

was in the vicinity. Sergeant Timmons and other hospital staff directed M.H. to return to his room,

but M.H. began going in the wrong direction.

       M.H. turned toward Sergeant Timmons and began cursing at him again. M.H. “took a

swing” at Sergeant Timmons but missed. Clerk’s Papers (CP) at 28. Sergeant Timmons took

M.H.’s arm to try to direct him back to his room, but M.H. slapped his hand away and attempted

to hit Sergeant Timmons again. Sergeant Timmons again directed M.H. back to his room.

Sergeant Timmons followed M.H. as he returned to his room, and M.H. attempted to hit him for a

third time. Sergeant Timmons secured M.H. in his room for safety purposes. A nurse then placed

M.H. in soft restraints. M.H. was arrested and transferred to the city jail.

       Dr. Mallory McBride, a clinical psychologist at Western State Hospital (WSH), also

testified at the commitment hearing.      Dr. McBride testified that M.H. was diagnosed with

unspecified schizophrenia spectrum or other psychotic disorder. M.H. exhibits paranoid ideations

and delusional beliefs directed toward treatment staff, law enforcement, and government

personnel. Dr. McBride testified that M.H. lacked insight into his condition, as well as the ability




                                                  2
No. 55225-6-II


to exercise proper judgment. Dr. McBride also explained that M.H. had a very extensive mental

health history and was currently on his 18th admission to WSH.

       Following the hearing, the superior court found that: (1) M.H. was determined to be

incompetent, (2) M.H. committed acts that constituted a third degree assault, (3) felony charges

were dismissed, and (4) M.H. presented a substantial likelihood of repeating similar acts. The

superior court ordered 180 days of involuntary treatment.

       M.H. filed a motion to reconsider under CR 59. M.H. argued that the superior court should

reconsider its finding that M.H. committed acts constituting third degree assault. M.H. also argued

that the State failed to prove that felony charges were dismissed because M.H. was incompetent.

       Shortly after the motion to reconsider was filed, the superior court denied it, in part, on the

ground that Sergeant Timmons was performing official duties at the time M.H. assaulted Sergeant

Timmons. The superior court, however, set a hearing on the issue of whether the State failed to

prove felony charges were dismissed because M.H. was incompetent.

       In response to the issue of whether dismissal of charges had been proven, the State argued

that it was a procedural issue rather than a sufficiency of the evidence issue. The State also

explained that although the dismissal order had not been received in time for the initial hearing,

COVID-19 caused a backlog of certified court orders being sent to the superior court and

difficulties getting them filed. The use of remote hearings prevented the State from hand-

delivering a copy of the certified order directly to the superior court at the initial hearing, and the

court clerk would not accept an electronic version. The State, therefore, mailed the certified order

to the superior court five days after the initial hearing. When the mailed copy failed to arrive at




                                                  3
No. 55225-6-II


the superior court, the State delivered a certified copy to the court prior to the hearing on the motion

for reconsideration.

        The certified order showed that M.H. was found incompetent to stand trial and a charge of

third degree assault was dismissed without prejudice. M.H. was committed for 72 hours for

evaluation for civil commitment.

        Following the reconsideration hearing, the superior court determined that it was in the

interests of justice to grant a retrial on the issue of whether M.H. was found incompetent to stand

trial and criminal charges have been dismissed. The superior court ruled,

        Retrial is limited to the issue of whether [M.H.] has been determined to be
        incompetent and criminal charges have been dismissed pursuant to RCW
        10.77.086(4), and has committed acts constituting a felony. The petitioning
        psychologist’s testimony is not required on retrial and the court of retrial may
        incorporate by reference this [c]ourt’s original ruling on [M.H.’s] substantial
        likelihood of committing similar acts.

CP at 85.

        M.H. appeals the trial court’s order on reconsideration.1

                                             ANALYSIS

        Under RCW 71.05.280(3), the superior court may enter an order committing a person for

involuntary commitment if the person has committed acts constituting a felony, criminal charges

were dismissed because the person was incompetent, and as a result of a behavioral health disorder,

presents a substantial likelihood of repeating similar acts.




1
  Because M.H. appeals only the trial court’s order on reconsideration, any resulting order
following retrial is not in the record on appeal.


                                                   4
No. 55225-6-II


       We review a superior court’s decision on a motion under CR 59 for an abuse of discretion.

In re the Recall of Fortney, 196 Wn.2d 766, 784, 478 P.3d 1061 (2021). However, we review

interpretation of court rules de novo. State v. McEnroe, 174 Wn.2d 795, 800, 279 P.3d 861 (2012).

I. ACTS CONSTITUTING A FELONY

       M.H. argues that the superior court erred by denying his motion to reconsider because there

was no evidence that he committed acts constituting a felony. Specifically, M.H. argues that the

third degree assault statute has never been interpreted to include acts committed against off-duty

police officers. According to M.H., if the statute is interpreted to include an assault against an off-

duty officer, like Sergeant Timmons, due process requires that this new interpretation is only

applied prospectively. We disagree.

       Under RCW 9A.36.031(g), a person commits assault in the third degree if he assaults a law

enforcement officer performing his or her official duties at the time of the assault.

       The due process clauses of the United States and Washington Constitutions require “fair

notice of proscribed criminal conduct and standards to prevent arbitrary enforcement.” State v.

Bass, __ Wn. App. 2d __, 491 P.3d 988, 1004 (2021). “Generally, criminal statutes operate only

prospectively to give fair warning that a violation carries specific consequences.” Id.

       M.H. is correct in his assertion that no case has interpreted the language in RCW

9A.36.031(g) to include off-duty law enforcement officers. However, in State v. Graham, 130

Wn.2d 711, 717-18, 927 P.2d 227 (1996), our Supreme Court held that an off-duty police officer

working as a private security guard can be performing official duties for the purposes of the crime

of obstructing a police officer.




                                                  5
No. 55225-6-II


       M.H. argues that Graham does not apply here because the underlying alleged crime is

different. We disagree. We see no reason to interpret the concept of official duties under third

degree assault differently than for the purposes of obstructing a police officer.

       Due process requires only fair notice. Bass, 491 P.3d at 1004. After Graham, people are

fairly on notice that a law enforcement officer may be executing official duties while off-duty.

Because Graham involved an analogous context, the notice provided by the case fairly applies to

third degree assault even though the case did not directly interpret RCW 9A.36.031(g). M.H. does

not cite to authority providing otherwise. DeHeer v. Seattle Post-Intelligencer, 60 Wn.2d 122,

126, 372 P.2d 193 (1962) (“Where no authorities are cited in support of a proposition, the court is

not required to search out authorities, but may assume that counsel, after diligent search, has found

none.”).

       Because our Supreme Court interpreted official duties to include off-duty law enforcement

officers in 1996, there was fair notice that assaulting an off-duty law enforcement officer would

be considered a felony under RCW 9A.36.031(g). Therefore, it was not a due process violation

for the superior court to determine that M.H.’s acts against Sergeant Timmons constituted a felony.

The superior court did not abuse its discretion by denying M.H.’s motion to reconsider on the

grounds that the State failed to prove M.H. committed acts constituting a felony.

II. GRANT OF NEW TRIAL

       M.H. also argues that the superior court erred by granting a new trial on the issue of whether

felony charges had been dismissed because M.H. was incompetent. Because the State failed to

present this evidence at the initial hearing, M.H. argues that the remedy for the resulting




                                                  6
No. 55225-6-II


insufficient evidence is vacation of the superior court’s finding and dismissal, not a retrial under

CR 59(a). We disagree.

       CR 59(a) provides that “[o]n the motion of the party aggrieved, a verdict may be vacated

and a new trial granted to all or any of the parties, and on all issues, or on some of the issues when

such issues are clearly and fairly separable and distinct, or any other decision or order may be

vacated and reconsideration granted.” (Emphasis added.)

       Here, the superior court acted within its discretion under CR 59(a) by granting a new trial

on the discrete issue of whether felony charges had been dismissed based on a finding of

incompetence. The issue was clearly and fairly separable and distinct from the issue of whether

M.H. was likely to repeat similar acts. The issues are separate and distinct because they rely on

different evidence for proof. As the trial court noted, it did not need to hear additional evidence

from Sergeant Timmons or Dr. McBride in order to determine whether felony charges were

dismissed based on a finding of incompetence. Therefore, the superior court did not abuse its

discretion by determining that the issues were separate and distinct.2

       M.H. also argues that the superior court should not have granted a new trial because it was

improper to give the State more time to collect additional evidence. But this reasoning does not

apply here. Here, the evidence supporting the dismissal of criminal charges existed before the

hearing on the petition for involuntary treatment even began and was not admitted due to an

oversight by the State. This oversight was compounded by complications resulting from the



2
  M.H. also argues that the superior court’s findings of fact and conclusions of law must be vacated,
but this argument is misplaced. M.H. did not appeal the trial court’s commitment order, and even
if he had done so, it would be improper for this court to review the commitment order because the
superior court granted a new trial based on M.H.’s motion to reconsider.


                                                  7
No. 55225-6-II


COVID-19 pandemic which made it more difficult to submit certified documents. This is unlike

a situation where the State does not possess, and fails to present, sufficient evidence, but the

superior court grants the State additional time to investigate and collect evidence. See Appellant’s

Opening Br. at 9-10 (citing In re the Welfare of D.E., 196 Wn.2d 92, 107, 469 P.3d 1163 (2020)).

Therefore, the superior court did not abuse its discretion by granting a new trial on the issue of

whether felony charges had been dismissed because M.H. was incompetent.

                                         CONCLUSION

        We affirm the superior court’s denial of reconsideration and grant of a new trial.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                     PRICE, J.
 We concur:



 LEE, C.J.




 MAXA, J.




                                                 8